MILLIGAN, J.
dissents
In 1982, the landowner adjacent to the highway (Henson) engaged the contractor (Long) to regrade an area adjacent to the highway. In 1984, plaintiff (Becker) was injured when an auto driven by another defendant (Shaull) slid on ice, came across the center line, and collided with plaintiff.
The jury awarded a judgment of $800,000 to Becker, et ux, as a result of Shaull's negligence.
The jury found no negligence as to the landowner and contractor.
This appeal addresses only the adjunct claims against the landowner and contractor.
Procedural posture. Early on, the trial court granted summary judgment in favor of Henson and Long. We reversed and remanded for jury trial, finding that there were genuinely disputed facts as to negligence and proximate cause Becker v. Shaull (Mar. 24, 1988), Richland App. No. CA-2553, 2557, unreported.
The trial court submitted the issues of negligence and proximate cause as to Henson and Long to the jury. Interrogatories were submitted to the jury. The jury unanimously answered that (1) Long was not negligent, (2) Hensons were not negligent, and (3) Plaintiffs injuries were caused 100% by Shaull. Record *137item 44. The evidence during trial was in dispute as to whether the regrading was properly ditched to retard runoff onto the highway. Evidence was also in dispute as to whether there was, in fact, a runoff from the altered terrain. No interrogatory questioned whether the want of negligence of appellees was because they found no breach of duty or no proximate causa
Appellants requested 16 special instructions. The challenge here is to the failure to give those that would have imposed strict liability upon the landowner and the contractor.
I
In addition to the criminal sanctions (R.C. 5589.99 - minor misdemeanor) does R.C. 5589.06 impose civil, per se, liability upon one who violates its provisions?
The answer is "no." That conclusion is impelled by the holding of the Supreme Court that R.C. 5589.01, is not a "basis for recovering damages in a civil suit." Savransky v. City of Cleveland (1983), 4 Ohio St.3d 118, 447 N.E.2d 98.
To engraft a civil, strict liability label upon these sanctions would subject untold numbers of landowners to damage consequences for remote injuries. (Consider the landowner who blacktops his gravel drive leading down to the road; construction of a sidewalk with increased runoff.)
The negative conclusion is further impelled by the case relied upon by appellant:
"Where there exists a legislative enactment commanding or prohibiting for the safety of others the doing of a specific act and there is a violation of such enactment solely by one whose duty it is to obey it, such violation constitutes negligence per se; but where there exists a legislative enactment expressing for the safety of others, in general or abstract terms a rule of conduct, negligence per se has no application and liability must be determined by the application of the test of due care as exercised by a reasonably prudent person under the circumstances of the case" Eisenhuth v. Moneyhon (1954), 161 Ohio St. 367, syllabus 3.
In applying the rationale of Eisenhuth to the statute in question, it is plain to me that R.C. 5589.06 is "a legislative enactment expressing for the safety of others, in general or abstract terms a rule of conduct." The posture of the trial court in submitting the case to the jury on the question of due care as exercised by a reasonably prudent person under the circumstances was correct and gave the plaintiff his due.
The argument advanced by appellant that R.C. 3767.17 should govern is equally without merit. There is no evidence that defendants "wilfully" obstructed a ditch or diverted water onto the highway.
The first assignment of error should be overruled.
II
Requested jury charges on nuisance were properly refused. No theory of absolute nuisance may be advanced because plaintiffs concede that defendants did not act intentionally. Qualified nuisance principles don't apply because the jury found that defendants did not act negligently. If they didn't act negligently, there is no prejudice in failing to submit the requested nuisance instructions See Taylor v. Cincinnati (1944), 143 Ohio St. 426, and Curtis v. Ohio State University (1986), 29 Ohio App.3d 297.
The second assignment of error should be overruled.